— Order, Supreme Court, New *619York County (William Davis, J.), entered on or about April 3, 1992, which denied defendants’ motion for dismissal on forum non conveniens grounds, unanimously affirmed, without costs.
A review of the evidence demonstrates that defendants have failed to overcome the strong presumption of the appropriateness of plaintiffs’ choice of forum (see, Islamic Republic v Pahlavi, 62 NY2d 474). Moreover, in light of the various relevant factors which the IAS Court clearly noted, and considering the apparent unavailability of full relief in an English court, there was no abuse of discretion in denying the motion (supra). Concur — Milonas, J. P., Ellerin, Kassal and Rubin, JJ.